Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 10 are pending in this application. Claims 1 and 6 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HE, Yi (US-20190377858-A1, hereinafter simply referred to as Yi).

Regarding independent claim 1, Yi teaches:
An optical identification module (See at least Yi, ¶ [0146], FIGS. 17A – 17C, 18 and 22A – 22B, "…fingerprint sensor device 2100…"), comprising: a sensor (See at least Yi, ¶ [0146], FIGS. 17A – 17C, 18 and 22A – 22B, "…optical sensor 2102…") comprising a sensing surface (See at least Yi, ¶ [0191], FIG. 31A, "…detection zone 921…") and a plurality of sensing regions (See at least Yi, ¶ [0191], FIG. 31A, "…multiple sub-detection zones 923…"); wherein (See at least Yi, ¶ [0191], FIG. 31A, "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…"); and a collimator (See at least Yi, ¶ [0196], FIG. 17A, "…collimator…") disposed on the plurality of sensing regions (See at least Yi, ¶ [0191, 0196], FIGS. 20 – 22B, 31A, "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0171]) and comprising: a transparent substrate (e.g., transparent layer of Yi); a first light shielding layer (e.g., one or more optical filters of Yi) disposed on the sensing surface (See at least Yi, ¶ [0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0171]), wherein the first light shielding layer comprises a plurality of first openings (e.g., holes or openings in one or more layers (e.g., silicon or metal) (FIG. 17A, #2112) of Yi), and at least a portion of a region of each of the plurality of sensing regions is exposed from the plurality of first openings (e.g., SEE holes or openings (FIG. 17A, #2112) of Yi) (See at least Yi, ¶ [0147, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0171]); and a plurality of microlenses (e.g., SEE microlens array (FIG. 27) of Yi) disposed on a first surface of the transparent substrate (See at least Yi, ¶ [0147, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0171]), wherein the first light shielding layer is located between the plurality of microlenses and the plurality of sensing regions (See at least Yi, ¶ [0147, 0171, 0172, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the axis of each collimator unit may be perpendicular to the display screen surface in some designs and may be slanted with respect to the display surface…", "…The optical collimator array can be made by different techniques, including, e.g., forming a micro lens array matching with optical filters…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…"), and the (See at least Yi, ¶ [0147, 0171, 0172, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the axis of each collimator unit may be perpendicular to the display screen surface in some designs and may be slanted with respect to the display surface…", "…The optical collimator array can be made by different techniques, including, e.g., forming a micro lens array matching with optical filters…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…"). 
Yi teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi taught in separate embodiments for the desirable and advantageous purpose of meeting the need to be compact to save space for display and other functions while still providing reliable and fast fingerprint sensing with a spatial image resolution above a certain acceptable level, as discussed in Yi (See ¶ [0048]); thereby, helping to improve the overall system robustness by meeting the need to be compact to save space for display and other functions while still providing reliable and fast fingerprint sensing with a spatial image resolution above a certain acceptable level.
Regarding independent claim 6, Yi teaches:
An optical identification module (See at least Yi, ¶ [0146], FIGS. 17A – 17C, 18 and 22A – 22B, "…fingerprint sensor device 2100…"), comprising: a panel (See at least Yi, ¶ [0074], "…touch sensor panel…"); a sensor (See at least Yi, ¶ [0146], FIGS. 17A – 17C, 18 and 22A – 22B, "…optical sensor 2102…") comprising a sensing surface (See at least Yi, ¶ [0191], FIG. 31A, "…detection zone 921…") and a plurality of sensing regions (See at least Yi, ¶ [0191], FIG. 31A, "…multiple sub-detection zones 923…"), wherein the plurality of sensing regions are located on the sensing surface (See at least Yi, ¶ [0191], FIG. 31A, "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…"); and a collimator (See at least Yi, ¶ [0196], FIG. 17A, "…collimator…") disposed on the plurality of sensing regions and comprising (See at least Yi, ¶ [0191, 0196], FIGS. 20 – 22B, 31A, "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0171]): a transparent substrate (e.g., transparent layer of Yi); a plurality of microlenses (e.g., SEE microlens array (FIG. 27) of Yi) disposed on a first surface of the transparent substrate (See at least Yi, ¶ [0147, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0171]); and a first light shielding layer (e.g., one or more optical filters of Yi) disposed on the panel and located between the plurality of microlenses and the panel (See at least Yi, ¶ [0147, 0171, 0172, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the axis of each collimator unit may be perpendicular to the display screen surface in some designs and may be slanted with respect to the display surface…", "…The optical collimator array can be made by different techniques, including, e.g., forming a micro lens array matching with optical filters…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…"), wherein the first light shielding layer comprises a plurality of first openings (e.g., holes or openings in one or more layers (e.g., silicon or metal) (FIG. 17A, #2112) of Yi) corresponding to the plurality of microlenses (e.g., forming a microlens array matching with optical filters as taught in Yi) and at least portions of regions of the plurality of sensing regions respectively (See at least Yi, ¶ [0147, 0171, 0172, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the axis of each collimator unit may be perpendicular to the display screen surface in some designs and may be slanted with respect to the display surface…", "…The optical collimator array can be made by different techniques, including, e.g., forming a micro lens array matching with optical filters…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…").
Yi teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi taught in separate embodiments for the desirable and advantageous purpose of meeting the need to be compact to save space for display and other functions while still providing reliable and fast fingerprint sensing with a spatial image resolution above a certain acceptable level, as discussed in Yi (See ¶ [0048]); thereby, helping to improve the overall system robustness by meeting the need to be compact to save space for display and other functions while still providing reliable and fast fingerprint sensing with a spatial image resolution above a certain acceptable level.

Regarding dependent claim 2, Yi teaches:
an infrared cut-off sheet (e.g., near-infrared color filters of Yi) disposed on a second surface of the transparent substrate (e.g., touch sensor panel of Yi) (See at least Yi, ¶ [0074, 0147, 0171, 0172, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…In the example of a system having an integrated Silicon-OLED display and touch sensor panel, the system can include a near-infrared detector and near-infrared color filters…", "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the axis of each collimator unit may be perpendicular to the display screen surface in some designs and may be slanted with respect to the display surface…", "…The optical collimator array can be made by different techniques, including, e.g., forming a micro lens array matching with optical filters…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…"), wherein the second surface (e.g., top surface of Yi) is opposite to the first surface (e.g., bottom surface of Yi); and an absorption layer (e.g., absorption material 905 of Yi) disposed on the second surface of the transparent substrate (See at least Yi, ¶ [0074, 0147, 0171, 0172, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…In the example of a system having an integrated Silicon-OLED display and touch sensor panel, the system can include a near-infrared detector and near-infrared color filters…", "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the axis of each collimator unit may be perpendicular to the display screen surface in some designs and may be slanted with respect to the display surface…", "…The optical collimator array can be made by different techniques, including, e.g., forming a micro lens array matching with optical filters…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0184]), wherein the absorption layer is located between the second surface of the transparent substrate and the infrared cut-off sheet (See at least Yi, ¶ [0074, 0147, 0171, 0172, 0191, 0196], FIGS. 20 – 22B, 26, 27, 31A, "…In the example of a system having an integrated Silicon-OLED display and touch sensor panel, the system can include a near-infrared detector and near-infrared color filters…", "…FIG. 17A includes multiple individual optical collimators formed by optical fibers or by holes or openings in one or more layers (e.g., silicon or metal)…light rays incident in large angles from the longitudinal direction of each optical collimator are rejected by each collimator from reaching the optical photodiode on the other end of the optical collimator…", "…the axis of each collimator unit may be perpendicular to the display screen surface in some designs and may be slanted with respect to the display surface…", "…The optical collimator array can be made by different techniques, including, e.g., forming a micro lens array matching with optical filters…", "…the whole detection zone 921 on the OLED display panel is divided into multiple sub-detection zones 923…", "…the optical collimators may be oriented so that the axis of each collimator unit may be slanted with respect to the top touch surface as shown in the example in FIG. 22B…" See also ¶ [0131, 0184]).

Allowable Subject Matter
Dependent claims 3 – 5 and 8 – 10 are objected to as being allowable – including all of the limitations of its base claim(s) and any intervening and/or dependent claims, if re-written in independent form.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O. OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666